Citation Nr: 0106894	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-11 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's representative submitted a claim in November 
2000 for entitlement to service connection for a renal 
condition, as secondary to arterial hypertension.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied reopening the veteran's previously denied 
claim of service connection for hypertension in a December 
1993 decision.  The appellant was provided notice of his 
appellate rights, but did not appeal this decision.

2.  The evidence received since December 1993 consists of the 
veteran's statements, service medical records, and VA and 
private medical records and statements, some of which is new, 
but none of which is material in that it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1993 decision that denied reopening the 
previously denied claim for service connection for 
hypertension is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. § 20.1103 (2000).

2.  Evidence received subsequent to the RO's December 1993 
decision is not new and material; hence the requirements to 
reopen the claim for entitlement to service connection for 
hypertension have not been met.  38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).  In the absence of chronicity at onset, a 
grant of service connection requires evidence of continuity 
of symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

In this case, an August 1974 Board decision denied the 
veteran's claim to reopen a claim of service connection for 
hypertension.  The Board observed that it had twice 
previously denied the veteran's claim for service connection 
for hypertension, in August 1968 and January 1970.  In again 
finding that a new factual basis had not been established to 
grant the benefit, the Board held that the medical evidence 
did not demonstrate that the then-diagnosed hypertension was 
causally related to his active service, or that it had been 
manifested to a compensable degree within one year following 
his discharge from active service.  Rather, the Board found 
that the earliest clinical documentation of essential 
hypertension was in 1948-two years following his discharge-
when the veteran was hospitalized for VA treatment.

Similarly, the RO's December 1993 decision denied reopening 
the previously denied claim for service connection for 
hypertension.  The RO's reasoning was that, although the 
veteran had submitted additional evidence of his diagnosis of 
and treatment for hypertension, and of his in-service 
hospitalization for a heart condition, the evidence was 
duplicative and/or cumulative of evidence previously 
submitted and considered in prior denials, including the 
August 1974 Board decision.  Thus, as a whole, the evidence 
did not establish that the veteran had hypertension that was 
causally related to his active service or manifested within 
the presumptive period, and therefore did not provide a basis 
to change the previous denial.  The veteran was notified of 
this decision and his appellate rights by letter dated 
December 22, 1993.  The veteran did not appeal this decision.  
The December 1993 decision accordingly became final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or re-adjudicated by VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bear directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.

Pertinent evidence associated with the claims file since the 
1993 decision includes:  (1) the veteran's statements; (2) 
service medical records for hospitalization in August 1944; 
(3) VA treatment records; (4) private treatment records; and 
(5) medical statements submitted by various VA and private 
physicians.  For reasons explained below, the Board finds 
that while some of this evidence is new, it is not material.

The veteran has submitted his own statements, including his 
November 1998 claim and June 1999 substantive appeal.  These 
statements are essentially duplicative of statements the 
veteran made in his previous claims, including his original, 
March 1948, claim, and his testimony given before the hearing 
officer sitting at the RO in May 1968 and before the Board in 
April 1974.  As such, they were considered in the last final 
denial of the claim in 1993.  These subsequent duplicative 
statements are thus not new.

Similarly, the August 1944 service medical records, and 
certain medical statements the veteran provided are not new.  
The August 1944 service medical records are copies of the 
original hospital admission information and discharge summary 
for treatment the veteran received at U.S. Public Health 
Service Hospital in Baltimore, Maryland.  While these 
documents would seem to be new, they are so only in their 
present format.  The Board observes that the veteran's 
service medical records include the medical information from 
these documents, retyped in its entirety, into the record.  
This entry, dated in August 1944, was of record at the time 
of the previous decision, and was considered therein.  It is 
therefore not new.

Certain medical statements are also not new in that they are 
photocopies of statements previously of record and considered 
by the RO.  These statements are as follows:  July 1948, May 
1963, March 1967, and May 1967 statements proffered by Harry 
R. Deane, M.D.  A September 1967 statement, also proffered by 
Dr. Deane, appears to not have been of record at the time of 
the 1993 decision.  However, the content of this statement is 
duplicative of the other statements that were of record and 
were considered at the time of the previous decision.  Hence, 
this statement-both duplicative and cumulative of statements 
already of record and considered in the prior denial-cannot 
be new.  Where the evidence is not new, it is not necessary 
to determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.
Some of the evidence submitted since the 1993 decision is 
new, but only in that it was not then of record.  For reasons 
explained below, none of this evidence is material.

First, while VA treatment records reveals treatment for, 
inter alia, hypertension, peripheral vascular disease, and 
carotid artery disease, the records are dated from 1998 to 
1999 - many years after his discharge from active service in 
1946 - but do not show any statements or opinions relating 
the veteran's hypertension to his active service of the World 
War II-era.

Second, statements submitted by S. Grau, M.D., dated in 
December 1998, by F. Spuza, M.D., submitted in December 1998, 
and by M. Spuza, M.D., dated in May 1999, similarly reflect 
that the veteran is diagnosed with and treated for 
hypertension, but provide no opinion as to the etiology of 
the condition.  Dr. Grau notes that he treated the veteran 
for 30 years for hypertension as of December 1997.  Yet, 
assuming, without finding, that this statement is intended to 
establish the onset of the condition, the date calculated is 
in approximately 1967, or more than 20 years following the 
veteran's discharge from active service, and well beyond the 
one-year presumptive period.  Dr. Spuza notes only the 
medications used to treat the veteran, without reference to 
the diagnosed conditions or their etiologies.  Dr. Spuza 
observes in his statement that the veteran has had 
hypertension for "more than 20 years."  Not only does this 
statement also lack the precision required to pinpoint the 
onset of the veteran's hypertension, but the statement, on 
its face, fails to establish onset during active service or 
within the presumptive period.  Twenty years prior to May 
1999 is 1979-still more than 30 years after the veteran's 
discharge from active service.

Finally, the remainder of the medical evidence which the 
veteran submitted to support his claim is not material to the 
issue of service connection for hypertension.  This evidence 
includes a May 1963 statement by S. Forbes, M.D., July 1983 
and May 1984 statements by F. Mendelblatt, M.D., a July 1983 
private physical examination report, and February 1998 
private hospital records.  The statements proffered by Drs. 
Forbes and Mendelblatt discuss only the veteran's eye 
condition.  The July 1983 report contains blood pressure 
readings but no diagnosis of hypertension.  The February 1998 
private hospital records concern the removal of a renal cyst.  
In addition, there is a February 1981 VA statement of 
permanent and total disability.  None of these documents 
offer any statements or opinions concerning the etiology of 
the veteran's hypertension, or establishing such diagnosis 
within the one-year presumptive period following the 
veteran's discharge from active service in 1946.

None of the above-discussed evidence tends to show that the 
veteran's hypertension is related to his active service, or 
that it was manifested within the one-year presumptive period 
following his discharge from active service in 1946.  
Therefore, this evidence is not material to reopen the 
previously denied claim.

The veteran has presented no evidence since the 1993 RO 
decision, beyond his own assertions, that his diagnosed 
hypertension is the result of his active service or 
manifested within the one year presumptive period.  As the 
veteran is a layperson without medical training and 
expertise, his statements alone cannot be relied upon to 
reopen the previously denied claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previous 
denial to reopen the claim for entitlement to service 
connection for hypertension.

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103A, 5107, as amended by the Veterans Claims Assistance 
Act of 2000, Pub, L. No. 106-475, 114 Stat. 2096 (2000).  The 
record reflects that the veteran has been provided medical 
examinations and development efforts have been completed to 
the extent possible to obtain relevant VA medical records 
and/or provide the veteran the opportunity to do either 
submit or authorize VA to obtain private medical records.  
Accordingly, the Board concludes that the veteran was not 
prejudiced by a disposition of his appeal on the basis 
whether new and material evidence had been submitted to 
reopen the previously denied claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the previously denied claim for service 
connection for hypertension is denied.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

